Citation Nr: 0801367	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-30 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen the previously denied service connected claim for a 
right hip disorder.  

2.	Entitlement to service connection for arthritis of the 
left hip, bilateral knees, bilateral feet, bilateral ankles, 
bilateral hands, and left shoulder.    

3.	Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1948 to March 
1949, and from December 1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2004 
and August 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In these 
decisions, the RO denied service connection for the issues on 
appeal.  

In this decision, the Board will address the veteran's claim 
to reopen his service connection claim for a right hip 
disorder.  See 38 C.F.R. § 3.156.  The Board will reopen this 
claim, and will remand the claim for further medical 
evaluation.  

The service connection claim for a right hip disorder was 
originally denied by VA in an unappealed May 1993 rating 
decision.  That decision also denied service connection for a 
left leg disorder.  The Board does not construe the service 
connection claims on appeal for left knee, ankle, and foot 
disorders as claims to reopen the previously denied and 
unappealed service connection claim for a left leg disorder.  
See 38 C.F.R. § 3.156.  

The service connection claim for a right hip disorder (in 
addition to the service connection claims for a left hip 
disorder, bilateral knees, bilateral feet, bilateral ankles, 
bilateral hands, left shoulder, and for a respiratory 
disorder) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed May 1993 rating decision, the RO denied 
the veteran's claim for service connection for a right hip 
disability.  

2.	The veteran has submitted new and material evidence 
pertaining to his service connection claim for a right hip 
disability.    


CONCLUSIONS OF LAW

1.	A May 1993 rating decision that denied the veteran's 
service connection claim for a right hip disability is final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

2.	New and material evidence has been submitted to reopen the 
claim of service connection for a right hip disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefit sought (i.e., a reopening of 
the claim for service connection for a right hip disability).  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran with 
regard to his claim to reopen here.    

        II.  The Claim to Reopen the Service Connection Claim 
for 
        a Right Hip Disability

By rating decision dated in May 1993, VA denied the veteran's 
service connection claim for a right hip disorder.  The 
veteran did  not appeal this decision, which therefore became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In March 2004, the veteran attempted to reopen his service 
connection claim.  In the July 2004 rating decision on 
appeal, the RO denied this claim.  See 38 C.F.R. § 3.156.    

Following a review of the record, the Board has decided that 
a reopening of the veteran's service connection claim is 
warranted here.  But the Board finds additional development 
necessary here before deciding the underlying issue of 
whether the veteran's right hip disability relates to his 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final May 1993 rating decision 
that denied the veteran's claim for service connection for a 
right hip disability.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the veteran's claim in a final May 1993 
rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the May 1993 
rating decision with the evidence of record received since 
that decision.  

	Evidence of Record Considered in the May 1993 Rating 
Decision 

The relevant evidence in May 1993 consisted of the veteran's 
statements, service medical records, which do not indicate an 
in-service hip disorder, and letters from VA and the veteran 
which demonstrate that, though attempts were made to obtain 
medical evidence from VA, these attempts were unsuccessful 
due to confusion surrounding the veteran's name.  In sum, the 
evidence in May 1993 did not show that the veteran had a 
current hip disorder, or that he had a hip disorder during 
service.  As such, VA denied the veteran's claim.  Again, 
this decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

	Evidence Submitted Since the May 1993 Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for a right hip disability is evidence 
that has been added to the record since the final May 1993 
rating decision.  Since that decision, VA has received: 
additional statements from the veteran attesting to the 
nature of his service in Korea, to include exposure to toxic 
fumes and extreme cold; VA medical records demonstrating that 
the veteran has "mult-site" arthritis and degenerative 
joint disease; and private medical records showing diagnoses 
of shortness of breath and obstructive lung defect.   

This evidence is certainly new evidence in the claims file.  
It was added to the claims file after the May 1993 final 
rating decision.  Moreover, the Board finds this evidence to 
be material evidence.  In short, this evidence addresses the 
central unestablished fact necessary to substantiate the 
veteran's claim - that the veteran's service, particularly in 
the harsh conditions of Korea during the Korean Conflict, 
relates to his right hip disorder.  The evidence is therefore 
not only new, but is material as well.  38 C.F.R. § 3.156(a).  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the veteran's claim to reopen the claim for 
service connection for a right hip disorder is granted.   
Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  
In this matter, the Board finds a remand appropriate.  
Additional medical evaluation is necessary into the central 
issue in this matter - whether the veteran incurred a right 
hip disorder as a result of his service, particularly his 
exposure to cold in Korea during the Korean Conflict.      


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right hip disorder is reopened.  


REMAND

As indicated, the Board finds further medical inquiry 
warranted into the issue of whether cold exposure in Korea 
relates to a current arthritis disorder of the right hip. 

Similarly, the Board finds further medical inquiry necessary 
into whether the veteran's other claimed disorders relate to 
cold exposure in Korea (i.e., his service connection claims 
for arthritis in the left hip, bilateral knees, bilateral 
feet, bilateral ankles, bilateral hands, left shoulder, and 
for a respiratory disorder).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of any 
current arthritis disorder, or any 
current respiratory disorder.  The claims 
file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the 
examination reports should reflect that 
such reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  

2.  The examiner evaluating the veteran's 
orthopedic claims should then advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any current arthritis disorders (to 
include the bilateral hips, bilateral 
knees, bilateral feet, bilateral ankles, 
bilateral hands, and left shoulder) 
relate to service (particularly to the 
cold weather exposure in Korea).  The 
examiner should provide a complete 
rationale for conclusions reached.   

3.  The examiner evaluating the veteran's 
service connection claim for a 
respiratory disorder should also advance 
an opinion on the likelihood that any 
current respiratory disorder relates to 
service (particularly to the cold weather 
exposure in Korea).  This examiner should 
also provide a complete rationale for 
conclusions reached.  

4.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


